       Case: 1:21-cv-00764-PAB Doc #: 9 Filed: 05/27/21 1 of 4. PageID #: 82




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ROBERTA LINDENBAUM, individually                       Case No.: 1:21-cv-764-PAB
and on behalf of all others similarly situated,

               Plaintiff,                              Judge Pamela A. Barker

       v.

ENERGY SERVICES PROVIDERS,
INC. d/b/a Ohio Gas & Electric,
et al.

               Defendants.
  REPORT OF THE PARTIES’ PLANNING MEETING UNDER RULE 26(F) OF THE
                FEDERAL RULES OF CIVIL PROCEDURE

       1.    Pursuant to Fed. R. Civ. P. 26(f) and LR 16.3(b) and 23.1, a meeting was held on

May 24, 2021, and was attended by:

 Adam Savett, Counsel for Plaintiff Roberta Lindenbaum and the putative class.

 Lisa Messner, Counsel for Defendant Energy Services Providers, Inc.

        2.   The parties:

             Will exchange disclosures required by Rule 26(a) on or before June 7, 2021.

        3.   The parties recommend the following track:

         Expedited                      Standard               X     Complex

         Mass Tort


       4.      This case is suitable for one or more of the following Alternative

Dispute Resolution mechanisms:

         Early Neutral Evaluation        X        Mediation                 Arbitration



                                                   1
       Case: 1:21-cv-00764-PAB Doc #: 9 Filed: 05/27/21 2 of 4. PageID #: 83




           Summary Jury Trial                    Summary Bench Trial

           Case not suitable for ADR


       5.        Recommended cut-off date for amending the pleadings (including proposed

class definition) and/or adding additional parties: September 24, 2021.


       6.        The parties do not consent to the jurisdiction of the United States Magistrate

Judge pursuant to 28 U.S.C. §636(c).


          7.   Electronically Stored Information. The Parties: (indicate one):


               agree that there will be no discovery of electronically-stored information; or

               have agreed to a method for conducting discovery of electronically-stored

               information;or

      X        have agreed to follow the default standard for discovery of electronically-

               storedinformation (Appendix K to Northern District of Ohio Local Rules).

          8.   Recommended Case Management Plan:

                         Discovery relevant to appropriateness of certification of the proposed

                          classbe completed by: January 24, 2022, including:

                          plaintiff(s)' depositions by: January 10, 2022.

                          defendant(s)' 30(b) depositions by: January 10, 2022.

                          plaintiff(s)' expert reports by: January 7, 2022.

                          defendant(s)' expert reports by: January 7, 2022.

                          expert depositions by: January 17, 2022.

                         Plaintiff's motion for class certification to be filed by February 9, 2022.



                                                   2
       Case: 1:21-cv-00764-PAB Doc #: 9 Filed: 05/27/21 3 of 4. PageID #: 84




                       Defendant’s opposition to motion for class certification to be filed by:

                        March 9, 2022.

        9.   All other non-expert discovery to be completed by: January 24, 2022.

       10.     All other expert discovery to be completed by: January 17, 2022.
                     Expert report(s) by party initially seeking to introduce expert
                     testimonyrecommended due date: January 7, 2022.
                     Responsive expert report(s) due date: January 7, 2022.

       11.     Recommended dispositive motion date, if any: January 24, 2022.
       12.     Recommended date for a Status Hearing: 60-90 days or as determined by the
               Court.

       13.     Recommended date for Settlement Conference: 90-120 days or as determined by

               the Court.


        14. Other matters for the attention of the Court:

       Defendant reserves the right to seek leave of Court to move for summary judgment in an

expedited manner. Plaintiff reserves the right to oppose the same.

                                                      Respectfully submitted:

                                                      SAVETT LAW OFFICES LLC

                                                      /s/ Adam T. Savett
                                                      Adam T. Savett
                                                      2764 Carole Lane
                                                      Allentown PA 18104
                                                      T: (610) 621-4550
                                                      F: (610) 978-2970
                                                      E. adam@savettlaw.com

                                                      COUNSEL FOR PLAINTIFF AND THE
                                                      PUTATIVE CLASS

                                                      MAC MURRAY AND SHUSTER, LLP:

                                                      /s/ Lisa A. Messner______________
                                                      By: Lisa A. Messner (0074034), Trial Attorney
                                                      Michele A. Shuster (0062500)

                                                  3
       Case: 1:21-cv-00764-PAB Doc #: 9 Filed: 05/27/21 4 of 4. PageID #: 85




                                                   6525 West Campus Oval, Suite 210
                                                   New Albany, Ohio 43054
                                                   T: (614) 939-9955
                                                   F: (614) 939-9954
                                                   E: lmessner@mslawgroup.com
                                                      mshuster@mslawgroup.com

                                                   COUNSEL FOR DEFENDANT,
                                                   ENERGY SERVICES PROVIDERS, Inc.,
                                                   d/b/a OHIO GAS & ELECTRIC




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on May 27, 2021, a true and accurate copy of the

foregoing was filed using the court’s ECF/CM system, which will send electronic notice to all

counsel of record.


                                                   Respectfully submitted:

                                                /s/ Lisa A. Messner______________
                                                COUNSEL FOR DEFENDANT,
                                                ENERGY SERVICES PROVIDERS, Inc.,
                                                d/b/a OHIO GAS & ELECTRIC




                                               4
